DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 2/2/22 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
No translation or other explanation of the foreign NPL document has been filed and therefore the document has not been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2018/0157415).
Regarding claims 1 and 7, Choi discloses a method for a memory controller controlling a non-volatile memory device (see Figure 5 for example), the method comprising: receiving a plurality of 
Regarding claims 4, Choi discloses method of claim 3, wherein the plurality of commands include a write command and a read command (see paragraph 0055).
Regarding claims 6, Choi discloses method of claim 1, wherein the priority of the plurality of commands is an order provided from the host (priority is set based on the type of command—read, write, etc. set by host so therefore host determines priority).


Allowable Subject Matter
Claims 2, 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 2, 3 and 5 recite setting the register as set/clear.  While it is known in the art to set a register when a command is executed, the function of Choi does not render itself as operable to be modified to include this feature since the commands are automatically executed in a sequential manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nosaka (see Figure 2) teaches a similar arrangement as Choi and would anticipate the same claims as Choi.  Irish and Law teach command priority re-ordering.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/Primary Examiner, Art Unit 2824